NO. 12-14-00046-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

IN THE MATTER OF THE                              §      APPEAL FROM THE
MARRIAGE OF FELICIA N.
GARDNER AND QUINCY D.                             §      COUNTY COURT AT LAW NO 2
GARDNER, SR. AND IN THE
INTEREST OF Q. D. G., JR.,
Q.D.G. AND S.B., CHILDREN                         §      HENDERSON COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
       This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3.
       Pursuant to Rule 32.1, Appellant’s docketing statement was due to have been filed at the
time the appeal was perfected, i.e., January 2, 2014. See TEX. R. APP. P. 32.1. On February 10,
2014, this court sent a notice informing Appellant that he should file a docketing statement
within ten days if he had not already done so. On the same date, this court sent Appellant a
notice requesting that he remit the filing fee for the appeal on or before February 20, 2014. See
TEX. R. APP. P. 5 (requiring payment of filing fee at time item is presented for filing).
       Appellant did not file the docketing statement or pay the filing fee. Accordingly, on
February 21, 2014, this court issued another notice advising Appellant that the docketing
statement was past due. The notice also advised Appellant that the filing fee was due to have
been paid on or before February 20, 2014, but had not been received. The notice further
provided that unless the docketing statement was filed and the filing fee was paid on or before
March 3, 2014, the appeal would be presented for dismissal in accordance with Rule 42.3. The
time for filing the docketing statement and paying the filing fee has expired, and Appellant has
not complied with the court’s request. Because Appellant has failed to comply with Texas Rules
of Appellate Procedure 5 and 32.1, the appeal is dismissed. See TEX. R. APP. P. 42.3(c).
Opinion delivered March 12, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)



                                                           2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                            MARCH 12, 2014


                                          NO. 12-14-00046-CV


          IN THE MATTER OF THE MARRIAGE OF FELICIA N. GARDNER
             AND QUINCY D. GARDNER, SR. AND IN THE INTEREST OF
                    Q. D. G., JR., Q.D.G. AND S.B., CHILDREN


                             Appeal from the County Court at Law No 2
                     of Henderson County, Texas (Tr.Ct.No. CC2-2013-009)


                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.